Citation Nr: 0629961	
Decision Date: 09/22/06    Archive Date: 10/04/06

DOCKET NO.  96-16 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for 
postoperative left shoulder injury with recurrent dislocation 
after August 3, 2005.

2.  Entitlement to a rating in excess of 10 percent for 
injury to the left shoulder with recurrent dislocation and 
degenerative changes prior to August 3, 2005.

3.  Entitlement to a compensable rating for status post 
perianal fistulectomy.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel

INTRODUCTION

The veteran served on active duty from January 1963 to 
January 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from January 1995 and September 1995 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Atlanta, Georgia.  During the pendency of the 
veteran's appeal, his claims folder was transferred to the RO 
in Montgomery, Alabama.

The veteran was originally granted service connection for an 
injury to the left shoulder with recurrent dislocation and 
degenerative changes and assigned a 10 percent disability 
rating in 1984.  The veteran perfected an appeal of the 
denial for an increased rating in excess of 10 percent.  

The RO later recharacterized the veteran's left shoulder 
disability as postoperative left shoulder injury with 
recurrent dislocation in August 2005 and assigned a 50 
percent rating effective from August 3, 2005.

In light of the RO's action to recharacterize the veteran's 
left shoulder disability the Board finds that the issues on 
appeal are as reflected above.


The issues of a rating in excess of 50 percent for 
postoperative left shoulder injury with recurrent dislocation 
from August 3, 2005, and a rating in excess of 10 percent for 
injury to the left shoulder with recurrent dislocation and 
degenerative changes prior to August 3, 2005, are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.




FINDING OF FACT

The veteran's status post perianal fistulectomy disability is 
manifested by a scar, which is not ulcerated, tender, or 
painful on objective demonstration.  The scar does not affect 
rectum or anus function.  The fissure (or fistula) and 
surgical scar are healed without leakage.  There is no 
impairment of sphincter control.  There are no hemorrhoids.  


CONCLUSION OF LAW

The criteria for a compensable rating for status post 
perianal fistulectomy have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.7, 4.114, 
Diagnostic Codes 7332, 7335, 7336, 7802, 7803, 7804, 7805 
(2006); 38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 7805 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The veteran served on active duty from January 1963 to 
January 1965.  A review of his service medical records (SMRs) 
reflects that he was treated for an anal fistula in July 
1964.  He later underwent an anal fistulectomy in August 
1964.  No residuals from the fistulectomy were noted on his 
November 1964 separation examination.

The veteran first sought service connection for a left 
shoulder disability in January 1984.  The veteran was granted 
service connection for injury of the left shoulder with 
recurrent dislocation and degenerative changes in April 1984.  
He was assigned a 10 percent rating.  The veteran was also 
granted service connection for postoperative status perianal 
fistulectomy and assigned a noncompensable disability rating.

The veteran submitted a claim for an increased rating for his 
perianal fistulectomy in February 1995.  He included a note 
from a private physician, J. R. Stripling, M.D., who said 
that the veteran was examined on December 14 [1994] and found 
to have anal fissures.  No further information was provided 
and the veteran did not include the medical records of that 
evaluation.

The veteran was afforded a VA examination in April 1995.  The 
examiner noted the veteran's history of fistulectomy in 
service.  He reported that the veteran said that he had pain 
in the area, from time to time, and occasional bright red 
bleeding since service.  There had been no further perianal 
sepsis.  The examiner reported scarring at 7 o'clock in the 
distal anal canal.  He said that there was good sphincter 
tone.  There were no rectal masses.  There was an internal 
hemorrhoid, with mild bleeding, at 1 o'clock.  The assessment 
was internal hemorrhoid, normal sphincter tone, and scar in 
the anal canal, status post fistulectomy.

The veteran's claim for an increased rating for his perianal 
fistulectomy disability was denied in September 1995.

The veteran's notice of disagreement was received in October 
1995.  He said that his claim for anal fissures was denied 
even though "certain problems do exist."

The veteran was afforded a VA examination to assess the 
status of his perianal fistulectomy in June 1996.  The 
examiner noted that the veteran complained of pain in the 
area.  The examiner also noted that the veteran was examined 
in 1995 and a hemorrhoid was found.  The physical examination 
was said to be within normal limits.  The examiner stated 
that no fistula was seen.  

There is an unexplained two year gap in the claims file 
following the June 1996 submission.  The next information of 
record consists of a statement from the veteran and a VA 
medical record that were received in March 1998.

The veteran submitted a formal TDIU claim in July 1998.  He 
reported that he had worked for the Dekalb County Board of 
Education from 1987 to 1998.  He also reported that he had 
not lost any time from work due to his left shoulder/perianal 
fistulectomy disabilities.  He reported that the date he last 
worked was July 10, 1998.

VA records for the period form March 1996 to April 1998 were 
associated with the claims folder.  There was no mention of 
any residual problems associated with the fistulectomy in 
service.

There is additional correspondence in the claims folder 
through October 1999.  After that, there is a nearly six year 
gap until the next material is added to the record.  There is 
no explanation given for the gap by way of correspondence, 
memos to the file, or other means.

The veteran submitted a formal claim for a TDIU rating in 
February 2005.  He also included a statement wherein he noted 
that he was rated as 60 percent for degenerative arthritis 
(for residuals of a total left knee replacement), and 10 
percent for traumatic arthritis.  He said that he could 
hardly get around and was unable to work in any manner.  He 
had tried to work but could not.  The veteran's VA Form 21-
8940 noted that he had worked part-time as a parking lot 
attendant at the Atlanta Braves stadium from 1999 to 2003 and 
that he worked part-time as a substitute teacher with the 
Greenville, Georgia, school board from August 2003 to March 
2004.  

Associated with the claims folder are VA treatment records 
for the period from January 2004 to June 2005.  The records 
do not reflect any complaints or treatment for hemorrhoids, 
an anal fistula, or impairment of the sphincter.  

The veteran was afforded a VA proctology examination in 
August 2005.  The veteran said that he had developed severe 
diarrhea during service.  This was followed by irritation of 
his rectum and he developed an abscess.  The veteran said he 
still had frequent diarrhea.  He had not had any significant 
bleeding and had not sought physician treatment.  He reported 
that his rectal area would become inflamed if he had 
diarrhea.  The examiner said that there was a well healed 
scar in the perirectal area that was not tender to palpation.  
There was no keloid formation, and no adherence to underlying 
tissue.  No hemorrhoids were seen and the skin was said to be 
normal.  There was no fissure or fistula on examination.  The 
examiner said that the rectal examination was normal with 
normal rectal tone and there was no evidence of bleeding.  
The examiner said that there was a normal rectal examination.

The RO denied an increase for the veteran's perianal 
fistulectomy in August 2005.

II.  Analysis

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2006).  Where entitlement to compensation 
has already been established and an increase in the assigned 
evaluation is at issue, it is the present level of disability 
that is of primary concern.  Francisco v. Brown, 7. Vet. App. 
55, 58 (1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2006).

The RO has rated the veteran's postoperative status for his 
perianal fistulectomy as a fistula in ano.  38 C.F.R. 
§ 4.114, Diagnostic Code 7335.  A fistula in ano will be 
rated as an impairment of sphincter control under Diagnostic 
Code 7332.  A 100 percent rating is warranted for impairment 
of sphincter control if there is complete loss of sphincter 
control.  A 60 percent rating is applicable if there is 
extensive leakage and fairly frequent involuntary bowel 
movements.  A 30 percent rating is for consideration if there 
are occasional involuntary bowel movements, necessitating 
wearing of pad.  The disability will be rated at 10 percent 
if there is constant slight, or occasional moderate leakage.  
A noncompensable rating is assigned if the fistula is healed 
or slight, without leakage.  

In this case, the evidence, as discussed above, shows that 
the veteran's fistula was repaired in service in 1964 and 
that there has been no recurrence or leakage since then.  The 
veteran has reported slight amounts of fecal leakage but the 
examiners, who have examined the anus and rectum on at least 
three occasions, have not reported any leakage.  They found 
good or normal sphincter control on examination.  The VA 
treatment records do not show any evidence of any impairment 
of the sphincter.  

The veteran said that he experienced a discharge in the area 
of his fistula when he submitted his substantive appeal in 
December 1995.  However, there is no objective medical 
evidence of record to show that there is any discharging 
fissure or fistula.  The veteran did submit a statement from 
Dr. Stripling in January 1995 who said that the veteran had 
two fissures as of December 1994.  Dr. Stripling provided no 
further information on the fissures, did not say they 
required treatment, that they affected the sphincter, or 
caused the veteran any impairment.  Moreover, the veteran did 
not provide any treatment records from Dr. Stripling which 
would demonstrate the results of the December 1994 
examination.  The April 1995 VA examiner did not find any 
evidence of a fissure or fistula and none were shown on later 
examinations.  Thus there is no basis for an increased rating 
under Diagnostic Codes 7332, 7335.

The RO has also evaluated the veteran for a possible increase 
due to hemorrhoids under Diagnostic Code 7336.  38 C.F.R. 
§ 4.114.  Under Diagnostic Code 7336, a noncompensable 
evaluation is warranted for mild or moderate hemorrhoids.  
Large or thrombotic hemorrhoids, irreducible, with excessive 
redundant tissue, evidencing frequent recurrences warrant a 
10 percent evaluation.  A 20 percent evaluation is warranted 
with persistent bleeding and with secondary anemia, or with 
fissures.

The only evidence of hemorrhoids, during the pendency of the 
claim, is contained in the April 1995 examination.  The 
veteran had an internal hemorrhoid that was not characterized 
as large or thrombotic.  Nor was it said to be irreducible, 
involve excessive redundant tissue, or that it was recurrent.  

The veteran's residuals could also be rated as a scar.  The 
Board notes that by regulatory amendment effective August 30, 
2002, substantive changes were made to the schedular criteria 
for evaluating disabilities involving the skin.  See 67 Fed. 
Reg. 49,590-49,599 (2002) (codified at 38 C.F.R. § 4.118 
(2006)).  Because this change took effect during the pendency 
of the veteran's appeal, both the former and the revised 
criteria will be considered in evaluating the veteran's 
disability.

A. 10 percent evaluation is for consideration under 
Diagnostic Code 7803 if the scar is poorly nourished or 
ulcerated.  A 10 percent rating is for consideration under 
Diagnostic Code 7804 for superficial scars that are tender 
and painful on objective demonstration.  38 C.F.R. § 4.118 
(2002).

There is no evidence of the veteran's fistulectomy scar being 
tender and painful or poorly nourished or ulcerated.  The 
veteran had his surgery in 1964 and his scar has been 
reported as well healed, nontender, nonadherent and with no 
keloid formation.  

Additional diagnostic codes for possible application under 
the amended criteria provide for a 10 percent evaluation for 
scars (other than of the head, face or neck) that are 
superficial and that do not cause limited motion when in an 
area or areas of 144 sq. inches or 929 sq. cm. or greater.  
38 C.F.R. § 4.118, Diagnostic Code 7802 (2006).  A 10 percent 
evaluation is warranted for superficial unstable scars.  An 
unstable scar is one where, for any reason, there is frequent 
loss of covering of skin over the scar.  38 C.F.R. § 4.118, 
Diagnostic Code 7803 and Note (1) (2006).  Finally, a 10 
percent evaluation is warranted for superficial scars which 
are painful on examination. 38 C.F.R. § 4.118, Diagnostic 
Code 7804 (2006).

The evidence of record again does not reflect that the 
veteran's scar satisfies any of the criteria for an increased 
rating.  The scar clearly is not of sufficient size.  The 
scar is not unstable and the scar is not painful on 
examination.  

A residual scar may also be rated on limitation of function 
of the part affected.  38 C.F.R. 4.118, Diagnostic Code 7805 
(2002), (2006).  Here, there is no evidence that the scar 
affects anal function.  The evidence of record does not 
support a compensable rating on the basis of any disability 
related to a scar.

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
Therefore, the Board is unable to identify a reasonable basis 
for granting an increased rating for the veteran's status 
post perianal fistulectomy.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 3.102 (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2006).  
Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1) (2006).

Review of the record indicates that VA has fulfilled its duty 
to notify this veteran of the types of evidence necessary to 
substantiate his claim for benefits.

The veteran's claim for an increased rating for status post 
perianal fistulectomy was received prior to the requirement 
to provide the notice and assistance referenced supra.  His 
claim was adjudicated in September 1995.  

The RO wrote to the veteran in regard to his 2005 TDIU claim 
in August 2005.  The RO also advised the veteran what the 
evidence needed to show to demonstrate an increase in 
disability for his service-connected disabilities.  The 
veteran was advised of the types of evidence he could submit.  
He was asked to provide information regarding medical 
treatment and to provide the necessary authorization for the 
RO to obtain any records identified.  He was also advised 
that he could submit the evidence on his own.  The veteran 
was asked to submit any evidence he had in support of his 
claim.  

The veteran was issued a SSOC in August 2005.  The SSOC 
reviewed the evidence added to the record and informed the 
veteran that his claim remained denied.  

The Board finds that the August 2005 letter to the veteran 
fulfilled VA's duty to notify him regarding the evidence 
necessary to support his claim, what VA is responsible for, 
what the veteran is responsible for, and for notifying the 
veteran to submit any pertinent evidence in his possession.

The veteran has not alleged any prejudice in the development 
of his claim due to the timing of notice in this case.  He 
has effectively participated in the development of his claim.  

The Board also finds that VA has adequately fulfilled its 
obligation to assist the veteran in obtaining the evidence 
necessary to substantiate his claim.  VA records were 
obtained and associated with the claims file.  The veteran 
submitted records from his private physicians.  He also 
submitted a number of lay statements in support of his claim.  
He was afforded VA examinations.  He was asked to identify 
any source of treatment for his disabilities but did not 
respond to the letter.  The veteran has not alleged that 
there is any outstanding evidence pertinent to his claim.


ORDER

A compensable evaluation for status post perianal 
fistulectomy is denied.  


REMAND

The veteran first sought service connection for a left 
shoulder disability in January 1984.  The veteran was granted 
service connection for injury of the left shoulder with 
recurrent dislocation and degenerative changes in April 1984.  
He was assigned a 10 percent rating.  

The veteran submitted a claim for an increased rating for his 
left shoulder disability in February 1994.  VA records for 
the period from February 1991 to September 1994 were 
associated with the claims folder.  

The veteran's claim for an increased rating for the left 
shoulder was denied in January 1995.  The veteran's notice of 
disagreement was received in October 1995.  He said that his 
left shoulder claim was denied without the benefit of an 
examination.  

In his December 1995 substantive appeal the veteran said that 
he should receive a 20 percent rating for his left shoulder 
because of increasing discomfort.  He said that he 
experienced numbness in his little and ring fingers of the 
left hand.

The veteran was afforded an orthopedic examination in January 
1996.  The examiner noted the veteran's history of 
dislocation of the left shoulder in service.  He noted that 
the veteran now experienced degenerative joint disease (DJD) 
and had a frozen left shoulder.  The examiner reported that 
there was no anatomic deformity of the left shoulder on 
physical examination.  The examiner said that there was 
marked restriction in mobility with forward flexion and 
abduction to 60 degrees, and external rotation to 80 degrees 
and internal rotation to 70 degrees.  The veteran's grip of 
the left hand was said to be fair.  The pertinent diagnosis 
was military service injury with recurrent dislocations, DJD 
with presently frozen left shoulder, due to adhesive 
capsulitis.  

A VA physical therapy consult, dated in March 1996, noted 
that the veteran had complained of severe left arm pain for 
three weeks.  The veteran was said to have upper left 
extremity strength of 5/5 at the elbow and 3/5 at the 
shoulder.  His active range of motion was given as flexion to 
78 degrees, extension to 40 degrees, abduction to 72 degrees, 
external rotation to 56 degrees, and internal rotation to 50 
degrees.  The veteran was said to be unable to use his left 
arm for grooming or washing his hair.  He was started on a 
home exercise program.  

The veteran submitted a statement in June 1996 wherein he 
advised that he had recently been hospitalized for left arm 
pain and requested that he be given a 100 percent rating.  He 
gave the dates of hospitalization as from May 31, 1996, to 
June 4, 1996.  The veteran included a copy of a progress note 
page with several entries dated June 3, 1996.  The entries 
noted complaints of left shoulder pain.

There is an unexplained two year gap in the claims file 
following the June 1996 submission.  The next information of 
record consists of statement from the veteran and a VA 
medical record that were received in March 1998.

The veteran submitted a progress note that indicated he had a 
left rotator cuff tear that would require surgery and that he 
would be out of work until June 1998.

The veteran submitted information from his surgeon M. P. 
Bernot, M.D., who said that the veteran had surgery for a 
rotator cuff tear of the left shoulder on July 10, 1998, and 
that he was totally disabled from work from that time.  Dr. 
Bernot said that the duration of the condition was 
undetermined but that the veteran could be out of work for 
six months.

VA records for the period form March 1996 to April 1998 were 
associated with the claims folder.  The records include a 
hospital summary for the period of hospitalization from May 
to June 1996.  The veteran was seen for complaints of left 
arm pain.  He was evaluated for the possible cardiac 
implications of his complaint.  His pertinent discharge 
diagnosis was DJD with acromial bone spur and adhesive 
capsulitis.  

The treatment records show that the veteran was seen for 
complaints of left shoulder pain in January 1998.  He 
complained of severe pain and instability and numbness in the 
ulnar digits.  The veteran was to have a computed tomography 
(CT) scan and testing for the numbness.  A February 1998 
consult reported that the veteran had a left rotator cuff 
tear that required surgery.

A July 1998 operative report from Piedmont Hospital noted 
that the veteran had a full thickness tear of the left 
rotator cuff repaired.  The veteran's history noted an injury 
in service but there was no mention of an intercurrent injury 
as the cause of the tear.  

The RO issued a rating decision that granted the veteran a 
temporary 100 percent rating under 38 C.F.R. § 4.30 in August 
1998.  The rating extended from July 10, 1998, to August 31, 
1998, at which time the veteran's previous rating of 10 
percent would be in effect.  The RO also said that an 
increased rating for the veteran's left shoulder disability 
would be deferred pending receipt of records.

The RO also issued a SSOC in August 1998.  The SSOC also 
noted that the issue of an increased rating for the veteran's 
left shoulder disability would be deferred pending receipt of 
records.

The veteran submitted additional statements from Dr. Bernot 
that were received in September and November 1998, 
respectively.  The RO issued a rating decision that extended 
the veteran's temporary 100 percent rating to December 31, 
1998, in April 1999.  The veteran's 10 percent rating would 
be in effect from January 1, 1999.  No specific action was 
taken on the issue of an increased rating for the left 
shoulder disability.  

As noted, supra, there is a nearly six year gap until the 
next material is added to the record.  

Associated with the claims folder are VA treatment records 
for the period from January 2004 to June 2005.  The records 
do not reflect any treatment relating to his left shoulder.  
An entry dated in October 2004 reported that the veteran 
denied any problems with his extremities other than rotator 
cuff repair in 1998.  

The veteran was afforded a VA orthopedic examination in 
August 2005.  His history of a dislocation in service was 
noted along with additional episodes of dislocation in the 
1970's.  The 1998 surgery was also discussed.  The diagnoses 
were recurrent dislocating left shoulder, status post repair 
of a left torn rotator cuff, rupture of the long head of the 
left biceps, and severe DJD of the left glenohumeral joint.  
The examiner added that the veteran had severe loss of motion 
of his left shoulder.  He said that it was difficult to 
assign how much of the present disability could be attributed 
to the recurrent dislocations and how much to the rotator 
cuff tear and bicipital tendon rupture.  The examiner said 
that the causation and pathogenesis of the conditions 
differed but both may have the same final outcome of DJD.  He 
said that the biceps rupture was a frequent co-morbidity of 
cuff tears but was rarely found in association with recurrent 
dislocations of the shoulder.

The RO issued a rating decision that characterized the left 
shoulder disability as a postoperative left shoulder injury 
with recurrent dislocation.  The RO assigned a 50 percent 
rating effective as of the date of the VA examination of 
August 3, 2005.  The RO determined that the veteran's 
symptomatology satisfied the criteria for a 30 percent rating 
for recurrent dislocations under Diagnostic Code 5202.  The 
RO further determined that the level of pain and the loss of 
use associated with repetitive use warranted the assignment 
of a 50 percent rating to account for the total level of 
impairment.

The August 2005 rating decision did not address the evidence 
from the January 1996 examination, nor did the decision 
address the other VA medical records and statements from Dr. 
Bernot from 1996 to 1998 as they relate to a possible 
increased rating.  The August 2005 rating decision referenced 
only the 2004-2005 records and the most recent VA 
examination.  Thus the RO has never considered the 1996 to 
1998 evidence in adjudicating the veteran's claim for an 
increased rating.

As noted, the RO deferred making a decision on the increased 
rating claim in 1998 pending receipt of additional records.  
On remand the RO must review the evidence of record, in the 
first instance, to determine if the veteran is entitled to a 
rating in excess of 10 percent prior to August 3, 2005.  See 
38 C.F.R. § 19.31(b)(1) (Supplemental statement of the case 
is issued when agency of original jurisdiction receives 
additional pertinent evidence after a statement of the case).

Finally, the record contains a six year gap at a point in 
time when the veteran's left shoulder condition was affected 
by a major defect that required surgery.  The last VA 
treatment record, prior to January 2004, is dated in April 
1998.  The only other medical evidence between those dates 
are the statements from Dr. Bernot regarding the veteran's 
ability to return to work.  The RO must take action to 
determine if there are outstanding pertinent records for the 
period from 1998 to 2004.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses and approximate dates of 
treatment for all health care providers, 
VA and private, who may possess 
additional records pertinent to his claim 
for the period from 1998 to 2004, and 
from June 2005.  The RO should attempt to 
obtain and associate with the claims 
folder any medical records identified by 
the veteran.  

2.  The veteran should be afforded an 
examination to evaluate his left shoulder 
disability.  The examiner must review the 
veteran's claims file in association with 
the examination.  All indicated studies, 
tests and evaluations deemed necessary 
should be performed and the results noted 
in the examination report.  The 
examination report must include a 
complete rationale for all opinions 
expressed.  

3.  After undertaking any other 
development deemed appropriate, the RO 
should re-adjudicate the issues on 
appeal.  If any benefit sought is not 
granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.  

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the veteran until he is notified by the 
RO.  The veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


